 


109 HR 4833 IH: Americans Securing American Ports (ASAP) Act
U.S. House of Representatives
2006-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4833 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2006 
Mr. Doolittle introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To require that only United States persons may control security operations at seaports in the United States or enter into agreements to conduct such security operations. 
 
 
1.Short titleThis Act may be cited as the Americans Securing American Ports (ASAP) Act.  
2.Security operations of U.S. seaports by U.S. persons 
(a)RequirementsThe Secretary of Homeland Security shall require that only United States persons may— 
(1) control security operations at any seaport in the United States; or 
(2)enter into any contract or other agreement to conduct such security operations. 
(b)Background checksNo individual may carry out security operations at any seaport of the United States unless the Secretary of Homeland Security has conducted a background check of that individual and approved that individual for such security operations on the basis of the background check.  
(c)RegulationsThe Secretary of Homeland Security shall promulgate such regulations as may be necessary to enforce the requirements of subsections (a) and (b), including requiring any person to furnish, in the form of reports or otherwise, such information as is necessary to enforce such requirements. 
(d)PenaltiesAny person who violates any requirement of subsection (a) or (b) or any regulation promulgated under subsection (c) shall be subject to the penalties under section 206 of the International Emergency Economic Powers Act (50 U.S. 1705) to the same extent as such penalties apply to violations under that Act. 
(e)EmployeesNothing in this section prohibits an alien who is lawfully present in the United States from performing security operations in the course of employment by a United States person that controls such security operations. 
(f)DefinitionIn this section: 
(1)StateThe term State means any of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.  
(2)United States personThe term United States person means— 
(A)any United States citizen; 
(B)any person other than an individual, if United States citizens own or control at least 51 percent of the securities or other equity interest in such person; or 
(C)any agency or instrumentality of the Federal Government or any State or local government. 
(3)United StatesThe term United States means the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States. 
3.Effective dateThis Act shall take effect 90 days after the date of the enactment of this Act. 
 
